IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        September 23, 2010
                                      No. 09-60956
                                    c/w No. 09-60957                       Lyle W. Cayce
                                   Summary Calendar                             Clerk


UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CLAUDE CHRISTOPHER JOHNSON,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                      for the Southern District of Mississippi
                              USDC No. 2:03-CR-29-1
                              USDC No. 2:98-CR-18-1


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Appealing his sentences following the revocation of supervised release,
Claude Christopher Johnson presents arguments that he concedes are foreclosed
by United States v. Brown, 920 F.2d 1212, 1216-17 (5th Cir. 1991), abrogated on
other grounds by United States v. Candia, 454 F.3d 468, 472-73 (5th Cir. 2006),




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 09-60956
                               c/w No. 09-60957

which held that a district court may order a term of imprisonment to run
consecutively with an unimposed state sentence.
      To the extent that Johnson argues that the district court erred in ordering
that his revocation sentences run consecutively with a federal sentence imposed
in any prosecution relating to the criminal conduct in the matter, any such error
was rendered harmless or moot. Johnson’s subsequently imposed 120-month
sentence following his guilty plea to theft of firearms from a licensed firearm
dealer was ordered to run concurrently with his revocation sentences. See
United States v. Ahmed, 324 F.3d 368, 374 (5th Cir. 2003); Rocky v. King, 900
F.2d 864, 867 (5th Cir. 1990); United States v. Quintana-Gomez, 521 F.3d 495,
497-98 (5th Cir. 2008). The Government’s motion for summary affirmance is
GRANTED, and the judgment of the district court is AFFIRMED.                The
Government’s alternative motion for an extension of time is DENIED.




                                       2